                 Case 3:20-cv-06703-TSH Document 40 Filed 03/31/21 Page 1 of 4




 1   Ruby H. Kazi (CA 243872)
     Lily A. North (CA 260709)
 2   Benesch, Friedlander, Coplan & Aronoff LLP
 3
     One Market Street                                                          FILED
     Spear Tower, 36th Floor
     San Francisco, California 94105                                             Mar 31 2021
 4   Telephone: 628.600.2250
     Facsimile: 628.221.5828                                                   SUSANY. SOONG
 5   rkazi@beneschlaw.com                                                 CLERK, U.S. DISTRICT COURT
     lnorth@beneschlaw.com                                             NORTHERN DISTRICT OF CALIFORNIA
 6                                                                              SAN FRANCISCO
     Emily N. Dillingham (pro hac vice)
 7   Lauren C. Tortorella (pro hac vice)
     Benesch, Friedlander, Coplan & Aronoff LLP
 8   71 South Wacker Drive, Suite 1600
     Chicago, IL 60606
 9   Telephone: 312-212-4949
     edillingham@beneschlaw.com
10   ltortorella@beneschlaw.com
11   Counsel for Defendant
12                              IN THE UNITED STATES DISTRICT COURT
13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                        SAN FRANCISCO DIVISION
15    LONA’S LITTLE EATS, LLC, on its own                    Case No. 3:20-cv-6703-TSH
      behalf and on behalf of all others similarly
16    situated,                                              STIPULATION AND [PROPOSED] ORDER
                                                             TO EXTEND MEDIATION DEADLINE
17                           Plaintiff,
18           v.
19    DOORDASH, INC.,
20                           Defendant.
21

22

23          Pursuant to Local Rule 6-2, Plaintiff, Lona’s Lil Eats, LLC (“Lona’s”) and Defendant DoorDash,

24   Inc. (“DoorDash”) (collectively, the “Parties”), by and through their respective counsel, stipulate to and

25   request an order approving an extension of the time set to complete mediation from April 16, 2021 to May

26   31, 2021.

27          In support of this Stipulated and [Proposed] Order, the Parties state as follows:

28          1.       In its Order Vacating CMC; Case Management Order (Dkt. No. 38), the Court set April

                                                         1
                   STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                        Case No. 3:20-cv-6703-TSH
                 Case 3:20-cv-06703-TSH Document 40 Filed 03/31/21 Page 2 of 4




 1   16, 2021 as the date by when the parties are to complete private mediation.
 2          2.       Although the Parties preliminarily agreed on a mediator, they were unable to schedule a
 3   date with that mediator prior to April 16, 2021.
 4          3.       The Parties are meeting and conferring about potential alternative mediators and dates
 5   available for mediation. While they strive to complete mediation as soon as possible, in order to
 6   accommodate mediator availability, the Parties stipulate to and request the Court approve an extension of
 7   time to complete the mediation by May 31, 2021.
 8          4.       There were two previous time modifications in this case. The first was requested on
 9   October 27, 2020, wherein the Parties stipulated and agreed to a fourteen-day extension for DoorDash to
10   answer or otherwise respond to the complaint. ECF No. 14. The second stipulated request was made on
11   November 23, 2020, wherein the Parties agreed to a one-week extension for Lona’s to respond to
12   DoorDash’s Motion to Dismiss.
13          5.       Granting this stipulated request to extend the mediation deadline will not otherwise alter
14   the date of any other deadlines already fixed by this Court. See ECF No. 38.
15          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16    Dated: March 30, 2021                                  Respectfully submitted,
17                                                           /s/ Ruby H. Kazi
18                                                           Emily N. Dillingham (pro hac vice)
                                                             Lauren C. Tortorella (pro hac vice)
19                                                           Benesch, Friedlander, Coplan & Aronoff LLP
                                                             71 South Wacker Drive, Suite 1600
20                                                           Chicago, IL 60606
                                                             Telephone: 312-212-4949
21                                                           edillingham@beneschlaw.com
                                                             ltortorella@beneschlaw.com
22
                                                             Ruby H. Kazi (CA 243872)
23                                                           Lily A. North (CA 260709)
                                                             Benesch, Friedlander, Coplan & Aronoff LLP
24                                                           One Market Street
                                                             Spear Tower, 36th Floor
25                                                           San Francisco, CA 94105
                                                             Telephone: 628.600.2250
26                                                           Facsimile: 628.221.5828
                                                             rkazi@beneschlaw.com
27                                                           lnorth@beneschlaw.com
                                                             Counsel for Defendant
28

                                                         2
                   STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                        Case No. 3:20-cv-6703-TSH
            Case 3:20-cv-06703-TSH Document 40 Filed 03/31/21 Page 3 of 4




 1

 2                                               /s/ Steven A. Schwartz
 3                                               Steven A. Schwartz (pro hac vice)
                                                 Zachary P. Beatty (pro hac vice)
 4                                               Chimicles Schwartz Kriner & Donaldson-Smith
                                                 LLP
 5                                               361 W. Lancaster Ave.
                                                 Haverford, PA 19041
 6                                               Telephone: 610.642.8500
                                                 Facsimile: 610.649.3633
 7                                               SAS@chimicles.com
                                                 ZPB@chimicles.com
 8
                                                 James J. Rosemergy (pro hac vice)
 9                                               Carey, Danis & Lowe LLP
                                                 8235 Forsyth, Suite 1100
10                                               St. Louis, MO 63105
                                                 Telephone: 314.725.7700
11                                               Direct: 314.678.1064
                                                 Fax; 314.721.0905
12                                               jrosemergy@careydanis.com

13                                               Francis J. “Casey” Flynn, Jr. (CA 304712)
                                                 Law Office of Francis J. Flynn, Jr.
14                                               422 South Curson Avenue
                                                 Los Angeles, CA 90036
15                                               Telephone: 314.662.2836
                                                 casey@lawofficeflynn.com
16
                                                 Counsel for Plaintiff
17

18   PURSUANT TO PARTIES’ STIPULATION, IT IS SO ORDERED.
19

20   DATED: March 31, 2021                                                           _____
21
                                       United States Magistrate Judge Thomas S. Hixson
22

23

24

25

26

27

28

                                             3
               STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                    Case No. 3:20-cv-6703-TSH
               Case 3:20-cv-06703-TSH Document 40 Filed 03/31/21 Page 4 of 4




 1                                             ECF ATTESTATION
 2          In accordance with Local Rule 5-1(i)(3), I, Ruby H. Kazi, attest that I have obtained concurrence
 3   in the filing of this document from the other signatory listed here.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          4
                   STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                        Case No. 3:20-cv-6703-TSH
